Miles, J.;
dissenting. I am unable to agree with my associates that the notice in this case is insufficient. It is treated by the parties, as well as by the majority of the Court, with whom, in this regard, I agree, as a part of the complaint that could be reached by a demurrer, though unnecessarily alleged. As an allegation in pleading, it is in substance as follows: On July 3, 1919, the plaintiff notified the defendant that about ten o’clock on Sunday night, June 15, she received the injury of which she complains, etc. Thus construed, the year being expressed in the independent clause of the sentence, it is obviously understood in the subordinate clause of that same sentence that the facts therein stated occurred in the same year as that already stated in the same sentence. The rule stated in Royce v. Maloney, 58 Vt. 437, 5 Atl. 395, and Parker v. Burgess, 64 Vt. 442, 24 Atl. 743, may well apply in this case. There it is said that “when several facts are stated in one continuous sentence, or in several sentences connected by the conjunction ‘and’, time, though alleged but once, applies to every fact.” Though the clauses in this case are not connected by the conjunction “and”, they are, however, connected by the conjunction “that”, which makes a closer connection between the clauses here than was made by. the conjunction “and” in the cases above cited.
There is another reason why I cannot agree with my associates that the notice of the time when the accident happened is insufficient. This Court has said in Law v. Fairfield, 46 Vt. 425, that the purpose of the statute in requiring written notice to be given by the injured party to the defendant town, stating the time and place of the injury, was to “reasonably inform the town of the locality in which the insufficient highway causing the injury existed, so that the officers of the town, immediately after the injury, and before the surface of the highway had materially changed, might examine the place causing the injury and judge of the sufficiency or insufficiency of the highway at that point, and thus be prepared to resist or yield to the claim of the injured party.” That case is cited approvingly in Babcock et ux. v. Guilford, 47 Vt. 519. Thus the test is: Did the plaintiff give reasonable notice to the defendant of the time when the injury was received ? As has been stated above, she gave the day of the month and the month of the year. It was Sunday, June 15th. The selectmen of the defendant must have known when they received the notice of the injury on July 3, 1919, that Sun*429day, June 15th, occurred in 1919. That date was so recent before the notice was given, it must be presumed they had it in mind when the notice was received. They must also have known that for all practical purposes a year consists of fifty-two weeks and one and one-fourth days, and that, in reckoning time, three years are considered as containing fifty-two weeks and one day, and the fourth year as containing fifty-two weeks and two days. Knowing this, the selectmen could not fail of knowing that in every year of fifty-two weeks and one day, the day of the week in each succeeding year is advanced one day, and in years of fifty-two weeks and two days, the day of the week is advanced two days. ITence the selectmen must have known that Sunday, June 15th, could not have occurred before Sunday, June 15, 1919, later than June 15, 1913. As reasonable men, they could not have been mislead by the notice into believing that the accident happened in any other year than 1919. No .question is made but that the notice is perfect in all respects except in the statement of the time when the accident happened. It thus bears all the marks of having been written by one familiar with the requirements of the statute, and, this appearing upon the face of the notice, no reasonable person can be presumed to have been mislead into the belief that the notice may have been given more than six years after the accident had happened, and after the statute of limitation had run upon the cause of action.
The majority turn the ease upon White v. Stowe, 54 Vt. 510. The notice in that case bears no resemblance to the one in this case. In that case the notice was as follows: ‘ ‘ Stowe, Aug. 21, 1874. To the selectmen of Stowe. I enter complaint for the roads not being what they should be. My wife stepped into a hole in a culvert near the Chas. Hanks place, or where R. W. Demeritt lives, July 22d, and hurt her left limb and back.” That that notice was insufficient no one can doubt. It contained nothing that the law required. It failed to state that the accident happened in the town of Stowe. As stated by the Court, in disposing of the case, it contained nothing respecting the manner in which the highways were defective, and made no reference to the road about which the complaint was made. Besides the decision did not turn alone upon the failure to state the time sufficiently certain. That was only one of the reasons stated for holding the notice insufficient. The Court say: ‘ ‘ The date given might as well refer to some previous year as the year in which *430the notice is dated.” That cannot be said of the notice in this case, which could only refer to Sunday, June 15, 1919, or to Sunday, June 15th in some specific year preceding that year. The word "some” is there used in the sense of "any”, and will apply to any year preceding the date of the notice; while in this case the date in the notice can only apply to the years 1919, 1913, and so on in past time.
Stress is placed upon the fact that the time of the accident stated in the notice could have been made more definite if the year had been stated, and hence the notice is defective. Assuming that, if the year had been stated, the notice would have been more definite, which I do not concede, it does not follow that the notice is so indefinite as to defeat the plaintiff’s right to recover. In Willey v. Berlin, cited in Ranney v. Sheffield, 49 Vt. 191, not otherwise reported, the Court held the notice sufficient where it specified the road and then the place of injury on the road, as being below Albert Warren’s in the town of Berlin. The proof on the trial showed that there was considerable space of road below Warren’s in Berlin that would be included in the place named in the notice, and that there were several other objects as prominent as Warren’s nearer than his place to the point of injury so that- the plaintiff could have been more specific than he was; and yet the Court held the notice sufficient and the plaintiff entitled to recover under it. That case was cited approvingly by the Court in the Ranney Case. It is not enough to defeat the plaintiff’s right to recover, that the notice could have been made more specific. If it reasonably informed the defendant of the time the accident happened, that was enough. It was not the intent of the Legislature in the passage of this act requiring notice to be given of the time of the accident, to make it unreasonably difficult for a person injured through the negligence of a town to make out his case. It was passed to prevent an undue advantage being taken of the town, and to place the defendant and plaintiff on an equal footing as to their rights. If the selectmen reasonably understood what the notice meant, they had no right to sit back upon the technicality in the omission of a single word that is fairly inferable from what precedes the omission. I would affirm the judgment below.